DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments filed on 02/17/2021 has been entered.




Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, each of the connection surfaces has a slope that is inclined at an acute angle relative to the contact surface, and a direction of rolling of the movable component intersects with a direction in which the groove extends, the direction of rolling being a direction in which a metal sheet, from which the movable component is formed, is rolled at a time of a manufacturing process of the metal sheet and in combination with the rest of the limitations of the claim.
Regarding Claim 15, the references fail to teach, disclose, or suggest, either alone or in combination, the stationary contact has a groove that divides the contact surface into a plurality of areas, and a direction of rolling of the movable component intersects with a direction in which the groove extends, the direction of rolling being a direction in which a metal sheet, from which the movable component is formed, is rolled .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IMAN MALAKOOTI/Examiner, Art Unit 2833  


/EDWIN A. LEON/Primary Examiner, Art Unit 2833